DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-16 in the reply filed on 28 JUL 2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 JUL 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 

Claim Objections
Claim 16 is objected to because of the following informalities:  The element “As” is listed twice in the list of elements in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara ‘468 (U.S. Patent 4,801,468) in view of Schweinfurth ‘516 (U.S. PGPub 2021/0324516, priority of 12 JUL 2018).  Murota (“J. Murota, M. Kato, R. .
Claim 1 – Ishihara ‘468 is drawn to a method for forming a Ge-containing film on a substrate (Column 2 Lines 53 – 64), the method comprising the steps of:
exposing the substrate to a vapor of a germanium-containing precursor (Column 2 Line 55, see also e.g. Column 3 Lines 50-54; CVD process);
forming a chemisorbed and/or physisorbed film of the germanium-containing precursor on the surface of the substrate (inherent in CVD, as shown by Murota; the Abstract of Murota shows that in CVD of germanium and silicon, surface reaction occurs at adsorption sites on a substrate); and
depositing at least part of the germanium-containing precursor onto the substrate to form the Ge-containing film using a vapor deposition method (Column 3 Lines 37-54, Column 4 Lines 42-50).  
Ishihara ‘468 does not teach or suggest the following limitations of Claim 1:
Wherein the Ge precursor is a vapor of a cyclic Ge(II) silylamido precursor, wherein the cyclic Ge(II) silylamido precursor has a general formula: Ge(II)(-N(R1)-SiR2-N(R2)-) where
R is selected from H, a C1 to C10 linear alkyl group, a C3 to C10 branched alkyl group, a C3 to C10 cyclic alkyl group, a C3 to C10 alkenyl group, a C4 to C10 aryl group, a C4 to C10 heterocyclic group, or a C1 to C10
R1 and R2 each are independently selected from a C1 to C10 linear alkyl group, a C3 to C10 branched alkyl group, a C3 to C10 cyclic alkyl group, a C3 to C10 alkenyl group, a C4 to C10 aryl group, a C4 to C10 heterocyclic group, a C1 to C10 fluorinated alkyl group, or a silyl group SiR'3 with each R' being selected from a H, a C1 to C10 linear alkyl group, a C3 to C10 branched alkyl group, a C3 to C10 cyclic alkyl group, a C3 to C10 alkenyl group, a C4 to C10 aryl group, a C4 to C10 heterocyclic group, or a C1 to C10 fluorinated alkyl group.
Schweinfurth ‘516 is drawn to precursors for the generation of metal- or semimetal-containing films (PG 0009-0016) by e.g. CVD methods (PG 0055).  With reference to Formula II in PG 0010, the disclosed formula is suitable for inclusion of germanium into the deposited film (PG 0007, reducing agents of the type described may incorporate their metal into the deposited film; PG 0010, the metal may be chosen to be germanium).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Ishihara ‘468 to use germanium-containing precursors consonant with Formula II as disclosed in Schweinfurth ‘516, as Ishihara ‘468 wants to form germanium-containing films by CVD methods and Schweinfurth ‘516 teaches that precursors consonant with Formula II containing germanium can be used to introduce germanium into a deposited film.
Regarding the formula options presented in Schweinfurth ‘516:
It is obvious to choose germanium for E (PG 0010).
It is obvious to choose nothing for X (PG 0013).
It is obvious to choose e.g. t-butyl (PG 0011, PG 0023) or trimethylsilyl groups (PG 0011, PG 0026) for both R groups attached to independent nitrogens.
It is obvious to choose dimethylsilyl (PG 0014, PG 0026) for L.
Claim 2 – Ishihara ‘468 / Schweinfurth ‘516 renders obvious the method of claim 1, wherein the vapor deposition method is CVD (Ishihara ‘468 Column 2 Lines 65-68; Schweinfurth ‘516 PG 0055).  
Claim 3 – Ishihara ‘468 / Schweinfurth ‘516 renders obvious the method of claim 1, further comprising the step of delivering into the reactor a co-reactant (Ishihara ‘468 Column 3 Lines 21-30).  
Claim 4 – Ishihara ‘468 / Schweinfurth ‘516 renders obvious the method of claim 3, wherein the co-reactant is an oxidizing agent selected from O2, O3 (Ishihara ‘468 Column 8 Line 62), H2O, H2O2 (Ishihara ‘468 Column 8 Line 39), NO, NO2 (Ishihara ‘468 Column 9 Line 31), silanols (Ishihara ‘468 Column 8 Lines 49-50), or mixtures thereof (Ishihara ‘468 Column 8 Lines 58-60, Column 9 Lines 44-46).  
Claim 5 – Ishihara ‘468 / Schweinfurth ‘516 renders obvious the method of claim 3, wherein the co-reactant is a nitrogen-containing reducing agent selected from NH3 (Ishihara ‘468 Column 9 Line 24), N2 (Ishihara ‘468 Column 9 Line 46), amines (Ishihara ‘468 Column 9 Line 25), cyanides (Ishihara ‘468 Column 9 Lines 29-30), hydrazines (Ishihara ‘468 Column 9 Line 25), or mixtures thereof (Ishihara ‘468 Column 9 Lines 44-46).  
Claim 6 – Ishihara ‘468 / Schweinfurth ‘516 renders obvious the method of claim 3, wherein the co-reactant is a silicon-containing reducing agent selected from SiHaX4-a (X=CI, Br, I; a is selected from 0 to 4 inclusive), Si2HbXc (X=CI, Br, I; b and c are 3HdXe (X=CI, Br, I; d and e are selected from 0 to 8 inclusive) (Ishihara ‘468 Column 5 Lines 46-53), hydridosilanes (Ishihara ‘468 Column 5 Line 35), chlorosilanes, chloropolysilanes (Ishihara ‘468 Column 5 Lines 46-53), alkylsilanes (Ishihara ‘468 Column 6 Line 65 – Column 7 Line 13), or mixtures thereof (Ishihara ‘468 Column 5 Lines 53-55, Column 7 Lines 38-40).  
Claim 7 – Ishihara ‘468 / Schweinfurth ‘516 renders obvious the method of claim 3, wherein the co-reactant is a Ge-containing reactant selected from GeCl4 (Ishihara ‘468 Column 3 Line 52).  
Claim 9 – Ishihara ‘468 / Schweinfurth ‘516 renders obvious the method of claim 3, wherein the co-reactant is a compound of P/As/Sb selected from H3X (Ishihara ‘468 Column 10 Lines 26-29, X = P, As, or Sb), R3X (Ishihara ‘468 Column 10 Lines 26-29, X = P or As; R = F or Cl), R5X (Ishihara ‘468 Column 10 Lines 26-29, X = P, As, or Sb; R = F) or mixtures thereof (Ishihara ‘468 Column 10 Lines 29-31).  
Claim 10 – Ishihara ‘468 / Schweinfurth ‘516 renders obvious the method of claim 3, wherein the co-reactant is a halide source selected from X2 (e.g. Ishihara ‘468 Column 4 Line 40) or mixtures thereof (Ishihara ‘468 Column 4 Line 41).  
Claim 11 – Ishihara ‘468 / Schweinfurth ‘516 renders obvious the method of claim 1, wherein the cyclic Ge(II) silylamido precursor is [tBu-(N-)-SiMe2-(N-)-tBu]Ge(II) (as discussed in the rejection of Claim 1, Schweinfurth ‘516 renders obvious the selection of germanium for E (PG 0010), nothing for X (PG 0013), t-butyl (PG 0011, PG 0023) for both R groups attached to independent nitrogens, and dimethylsilyl (PG 0014, PG 0026) for L).
Claim 12 – Ishihara ‘468 / Schweinfurth ‘516 renders obvious the method of claim 1, wherein the cyclic Ge(II) silylamido precursor is [SiMe3-(N-)-SiMe2-(N-)-3]Ge(II) (as discussed in the rejection of Claim 1, Schweinfurth ‘516 renders obvious the selection of germanium for E (PG 0010), nothing for X (PG 0013), trimethylsilyl groups (PG 0011, PG 0026) for both R groups attached to independent nitrogens, and dimethylsilyl (PG 0014, PG 0026) for L).  
Claim 13 – Ishihara ‘468 / Schweinfurth ‘516 renders obvious the method of claim 1, wherein the Ge-containing film is a Ge(0) metal film (Ishihara ‘468 Column 25 Lines 5-7, amorphous Ge(H,X) films can be formed; Column 12 Lines 34-38 show that this notation denotes an amorphous germanium matrix with optional hydrogen and/or halogen atoms; it is obvious to choose options of no hydrogen and no halogen, which leaves a germanium film).  
Claim 15 – Ishihara ‘468 / Schweinfurth ‘516 renders obvious the method of claim 1, wherein the Ge-containing film is a Ge nitrogen film (Column 14 Lines 16-27, amorphous GeN(H,X) film; in view of Column 12 Lines 34-38, it is obvious to exclude hydrogen and exclude halogen, which leaves a GeN film) or a GeSi film (Column 14 Lines 60-62, amorphous Ge (Si,H,X) film; in view of Column 12 Lines 34-38, it is obvious to include silicon, exclude hydrogen, and exclude halogen, which leaves a GeSi film).  
Claim 16 – Ishihara ‘468 / Schweinfurth ‘516 renders obvious the method of claim 1, wherein the Ge-containing film contains B, Al, Ga, P, As, Sb, Bi (Ishihara ‘468 Column 10 Lines 14-16), or combinations thereof (Ishihara ‘468 Column 10 Lines 29-31).

Claims 1-3, 8, 11-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tompa ‘816 (U.S. PGPub 2011/0171816) in view of Schweinfurth ‘516.  Murota is cited as evidence of inherent properties of CVD reactions.
Claim 1 – Tompa ‘816 is drawn to  method for forming a Ge-containing film on a substrate (PG 0019-0021, CVD process), the method comprising the steps of:
exposing the substrate to a vapor of a germanium-containing precursor (PG 0020);
forming a chemisorbed and/or physisorbed film of the germanium-containing precursor on the surface of the substrate (inherent in CVD, as shown by Murota; the Abstract of Murota shows that in CVD of germanium and silicon, surface reaction occurs at adsorption sites on a substrate); and
depositing at least part of the germanium-containing precursor onto the substrate to form the Ge-containing film using a vapor deposition method (PG 0020-0021).  
Tompa ‘816 does not fairly teach or suggest the following limitations of Claim 1:
Wherein the Ge precursor is a vapor of a cyclic Ge(II) silylamido precursor, wherein the cyclic Ge(II) silylamido precursor has a general formula: Ge(II)(-N(R1)-SiR2-N(R2)-) where
R is selected from H, a C1 to C10 linear alkyl group, a C3 to C10 branched alkyl group, a C3 to C10 cyclic alkyl group, a C3 to C10 alkenyl group, a C4 to C10 aryl group, a C4 to C10 heterocyclic group, or a C1 to C10
R1 and R2 each are independently selected from a C1 to C10 linear alkyl group, a C3 to C10 branched alkyl group, a C3 to C10 cyclic alkyl group, a C3 to C10 alkenyl group, a C4 to C10 aryl group, a C4 to C10 heterocyclic group, a C1 to C10 fluorinated alkyl group, or a silyl group SiR'3 with each R' being selected from a H, a C1 to C10 linear alkyl group, a C3 to C10 branched alkyl group, a C3 to C10 cyclic alkyl group, a C3 to C10 alkenyl group, a C4 to C10 aryl group, a C4 to C10 heterocyclic group, or a C1 to C10 fluorinated alkyl group.
Schweinfurth ‘516 is drawn to precursors for the generation of metal- or semimetal-containing films (PG 0009-0016) by e.g. CVD methods (PG 0055).  With reference to Formula II in PG 0010, the disclosed formula is suitable for inclusion of germanium into the deposited film (PG 0007, reducing agents of the type described may incorporate their metal into the deposited film; PG 0010, the metal may be chosen to be germanium).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Tompa ‘816 to use germanium-containing precursors consonant with Formula II as disclosed in Schweinfurth ‘516, as Tompa ‘816 wants to form germanium-containing films by CVD methods and Schweinfurth ‘516 teaches that precursors consonant with Formula II containing germanium can be used to introduce germanium into a deposited film.
Regarding the formula options presented in Schweinfurth ‘516:
It is obvious to choose germanium for E (PG 0010).
It is obvious to choose nothing for X (PG 0013).
It is obvious to choose e.g. t-butyl (PG 0011, PG 0023) or trimethylsilyl groups (PG 0011, PG 0026) for both R groups attached to independent nitrogens.
It is obvious to choose dimethylsilyl (PG 0014, PG 0026) for L.
Claim 2 – Tompa ‘816 / Schweinfurth ‘516 renders obvious the method of claim 1, wherein the vapor deposition method is CVD (Tompa ‘816 PG 0019-0021; Schweinfurth ‘516 PG 0055).  
Claim 3 – Tompa ‘816 / Schweinfurth ‘516 renders obvious the method of claim 1, further comprising the step of delivering into the reactor a co-reactant (Tompa ‘816 PG 0020).  
Claim 8 – Tompa ‘816 / Schweinfurth ‘516 renders obvious the method of claim 3, wherein the co-reactant is a compound of sulfur selected from H2S (Tompa ‘816 PG 0019) or diethyl sulfur (Tompa PG 0020).  
Claim 11 – Tompa ‘816 / Schweinfurth ‘516 renders obvious the method of claim 1, wherein the cyclic Ge(II) silylamido precursor is [tBu-(N-)-SiMe2-(N-)-tBu]Ge(II) (as discussed in the rejection of Claim 1, Schweinfurth ‘516 renders obvious the selection of germanium for E (PG 0010), nothing for X (PG 0013), t-butyl (PG 0011, PG 0023) for both R groups attached to independent nitrogens, and dimethylsilyl (PG 0014, PG 0026) for L).
Claim 12 – Tompa ‘816 / Schweinfurth ‘516 renders obvious the method of claim 1, wherein the cyclic Ge(II) silylamido precursor is [SiMe3-(N-)-SiMe2-(N-)-SiMe3]Ge(II) (as discussed in the rejection of Claim 1, Schweinfurth ‘516 renders obvious the selection of germanium for E (PG 0010), nothing for X (PG 0013), 
Claim 14 – Tompa ‘816 / Schweinfurth ‘516 renders obvious the method of claim 1, wherein the Ge film is a chalcogenide material (Tompa ‘816 PG 0045, GeS).   
Claim 16 – Tompa ‘816 / Schweinfurth ‘516 renders obvious the method of claim 1, wherein the Ge-containing film contains B, Al, Ga, Sn, Pb, P, As, Sb, Bi, or Ta (Tompa ‘816 PG 0020 renders obvious the inclusion of doping / alloying elements; B, Al, Ga are Group IIIA elements, Sn and Pb are Group IVA elements, P, As, Sb, and Bi are Group VA elements, and Ta is expressly recited).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712